Citation Nr: 0612079	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-10 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for leaf 
ear hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).

In March 2005 the veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  A copy of the 
transcript of that hearing is in the claims file.

The issue of entitlement to service connection for an 
acquired psychiatric disorder to include PTSD, and whether 
new and material evidence has been submitted to reopen a 
claim for service connection for left ear hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran has withdrawn his claim seeking to reopen a claim 
for service connection for migraine headaches.

CONCLUSION OF LAW

The veteran having withdrawn his appeal of the claim for 
service connection for migraine headaches, there are no 
remaining allegations of error of fact or law for appellate 
consideration with respect to this claim; this appeal is 
dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. 
§ 20.204(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At a hearing before the Board that was held in March 2005, 
the veteran withdrew his appeal of the claim for service 
connection for migraine headaches.

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question.  Except for appeals withdrawn on the 
record at a hearing, the withdrawal of an appeal must be in 
writing.  See 38 C.F.R. § 20.204(b); Hanson v. Brown, 9 Vet. 
App. 29, 31 (1996) (when a claim is withdrawn by a veteran, 
it ceases to exist; it is no longer pending and it is not 
viable).  In this case, the veteran withdrew his appeal of 
the noted issue at the March 2005 hearing; that desire was 
expressed on the record.

Where there is no longer an allegation of error of fact or 
law with respect to the determination that had been 
previously appealed, dismissal of the appeal is appropriate.  
See 38 U.S.C.A. § 7105(d).  Accordingly, the appeal seeking 
service connection for migraine headaches is dismissed.


ORDER

The appeal of the claim for service connection for migraine 
headaches is dismissed


REMAND

As a result of a recent precedential opinion, the Board must 
remand the new and material claim on appeal for compliance 
with the notice provisions of 38 U.S.C.A. §  5103 (West 2002) 
and 38 C.F.R. § 3.159(b).  In notifying the veteran of the 
definition of "material" evidence, VA is required "to look 
at the bases for the denial in the prior final decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial."  Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App., March 31, 2006).  VA is also 
obligated to notify a claimant of what types of information 
and/or evidence would constitute "new" evidence in the 
case.  Id.

In this particular case, a February 1997 RO rating decision 
denied service connection for left ear hearing loss on the 
basis that there was no competent evidence that his left ear 
hearing loss was incurred in or aggravated by active service.  
In rendering the decision, the RO considered service medical 
records, all available clinic records from the Lexington, 
Kentucky VA Medical Center (VAMC) since 1968, VA examination 
reports dated November 1996 and private treatment records 
from Lake Cumberland Regional Hospital and Dr. George 
Caudill.  He recently argued that his left ear hearing loss 
is due to combat-related events entitling him to the 
evidentiary presumption of 38 U.S.C.A. § 1154(b).  The 
veteran should be provided notice of the evidence and/or 
information required to substantiate his application to 
reopen his claim of entitlement to service connection for 
left ear hearing loss that is tailored to the particular 
facts of his claim.  Kent, No. 04-181 (U.S. Vet. App., March 
31, 2006).

During the appeal period, the veteran has reported having 
received treatment at the Johnson City, Tennessee VA Medical 
Center (VAMC) in 1996 and the VA Clinic in Prestonburg, 
Kentucky.  These pertinent records in the possession of a 
federal agency must be associated with the claims folder 
prior to any further adjudication.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

Entitlement to service connection for PTSD requires (1) a 
diagnosis of PTSD which conforms to the criteria under the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. 1994, (DSM-IV), (2) a link, established by medical 
evidence, between current symptoms and an in- service 
stressor, and (3) credible supporting evidence that the 
claimed stressor occurred.  38 C.F.R. § 3.304(f) (2005).  At 
his Board hearing in March 2005, the veteran provided 
additional details of his combat and non-combat related 
stressors.  He reported coming under enemy fire while 
stationed in Long Binh from in approximately August through 
September 1967, and from approximately January through March 
1968.  He was assigned as a Specialist 4th Class with US 53 
447, 218th Collection, Classification and Salvage Company 
(GS).  A Letter of Appreciation from his commanding officer, 
dated July 29, 1968, indicated that the veteran worked under 
"extremely hazardous conditions" to include "the constant 
threat of mortar attacks" and frequent explosions of 
claymore mines.  The Board finds that the veteran's presence 
and personal exposure to coming under enemy fire is supported 
by credible evidence.  Suozzi v. Brown, 10 Vet. App. 307 
(1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).  

The veteran's VA clinic records included diagnoses of anxiety 
disorder not otherwise specified (NOS) and "partial" PTSD.  
The Board finds that medical examination and opinion is 
necessary to determine the current diagnosis, or diagnoses, 
of the veteran's acquired psychiatric disorder(s) and whether 
such diagnosis, or diagnoses, are related to event(s) in 
service.  38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, this case is REMANDED to the RO via the AMC in 
Washington D.C., for the following action:

1.  Provide the veteran with notice that, 
in order to substantiate his application 
to reopen the claim of entitlement to 
service connection for left ear hearing 
loss, the evidence and/or information he 
provides must meet the following 
definition of new and material evidence:
      a) material evidence means existing 
evidence that, by itself or when 
considered with previous evidence of 
record, relates to the unestablished fact 
that there is no competent evidence of 
record that his current left ear hearing 
loss disability was either first manifest 
in service and/or is causally related to 
event(s) in service;
      b) new and material evidence can be 
neither cumulative nor redundant of the 
evidence of record at the time of the 
prior final denial of the claim in 
February 1997 that included service 
medical records, all available clinic 
records from the Lexington, Kentucky VAMC 
since 1968, VA examination reports dated 
November 1996 and private treatment 
records from Lake Cumberland Regional 
Hospital and Dr. George Caudill;
      c) the provisions of 38 U.S.C.A. 
§ 1154(b) provide that occurrence or 
aggravation of a disease or injury may be 
shown by satisfactory lay evidence, 
consistent with the circumstances, 
conditions, or hardships of combat, even 
if there is no official record of the 
incident; and 
      d) the application of 38 U.S.C.A. 
§ 1154(b) requires participation in 
"combat" that, generally, involves the 
attacking or defending an attack of the 
enemy.  See Sizemore v. Principi, 18 Vet. 
App. 264, 272 (2004); VAOPGCPREC 12-99 
(Oct. 18, 1999) published at 65 Fed. Reg. 
6257(2000).

2.  Obtain the following records in the 
possession of a federal agency:
      a) complete records from the Johnson 
City, Tennessee VAMC since January 1996;
      b) complete records from the 
Prestonburg, Kentucky VA clinic since 
January 1999;
      c) complete records from the 
Huntington, Kentucky VAMC since March 
2005; and
		d) if no such records are available, 
obtain written confirmation of that fact.

3.  Arrange for the veteran to undergo 
psychiatric examination in order to 
determine whether he manifests PTSD as a 
result of exposure to stressors in 
service and/or an acquired psychiatric 
disorder related to event(s) in service.  
The examiner should review the contents 
of the claims file, obtain relevant 
history from the veteran, and accomplish 
all necessary special studies.  Following 
the examination, the examiner should 
express opinion as to the following 
questions:
      a) whether the veteran manifests 
PTSD and, if so, specify each stressor 
determined to be of sufficient gravity to 
produce PTSD; and
      b) identify all other diagnoses of 
acquired psychiatric disorder, if any, 
and offer an opinion as to whether it is 
at least as likely as not (50% 
probability or more) that the acquired 
psychiatric disorder(s) are causally 
related to event(s) in service?

In arriving at this opinion, the examiner 
should provide a rationale for the 
opinions expressed.  The claims folder 
and a copy of this remand should be made 
available to the examiners.

4.  Thereafter, readjudicate the claims.  
If any benefit sought on appeal remains 
denied, the veteran and the veteran's 
representative should be provided a 
supplemental statement of the case (SSOC) 
and allow the veteran and his 
representative an appropriate period of 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law and obtain additional records.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).







______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


